       Case 1:20-cv-01564-DAD-JLT Document 16 Filed 03/02/21 Page 1 of 1


1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   MARK AGUILAR,                                   Case No.: 1:20-cv-01564 DAD JLT
11                Plaintiff,                         ORDER GRANTING STIPULATION
12         v.                                        ALLOWING PLAINTIFF TO FILE THE
                                                     SECOND AMENDED COMPLAINT
13   SPECTRUM BRANDS, INC., et al.,                  (Doc. 15)

14                Defendants.
15
16         The parties have stipulated to allow the plaintiff to file a second amended complaint, which

17   was attached to the stipulation. (Doc. 15) Good cause appearing, the Court GRANTS the

18   stipulation and ORDERS:

19         1.     The second amended complaint SHALL be filed, if at all, within seven days;

20         2.     The defendant SHALL file a responsive pleading within 28 days thereafter;

21
22   IT IS SO ORDERED.

23      Dated:   March 2, 2021                              /s/ Jennifer L. Thurston
24                                                   UNITED STATES MAGISTRATE JUDGE

25
26
27
28
